DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.

Information Disclosure Statement
The information disclosure statements submitted on 11/6/2020 and 3/17/2021 were filed after the mailing date of the Notice of Allowance on 8/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. These amendments were previously set forth in the 8/26/2020 Notice of Allowance.

Claim 1 has been amended as follows:

1.	A method of dispensing a substance to an intended user, the method comprising: 
identifying an intended user based on a biological marker of the intended user; 
determining whether a unique dentition of the intended user is positioned within a recess of a mouthpiece based on a comparison to data associated with the intended user's unique dentition being positioned within the recess; and 
dispensing a substance from a reservoir coupled to the mouthpiece in response to the identifying the intended user and determining that the intended user's unique dentition is positioned within the recess of the mouthpiece.

Para [0001] and [0002] of the Specification have been amended as follows: 

[0001]		The present application is a continuation application of U.S. Patent Application No. 15/674,046, filed August 10, 2017, now U.S. Patent No. 10,188,840, which is a continuation application of U.S. Patent Application No. 15/406,043, filed January 13, 2017, now U.S. Patent No. 9,731,103, each of which is hereby incorporated by reference in its entirety. 
[0002]		The present application is related to U.S. Patent Application No. 15/708,045, filed September 18, 2017, now U.S. Patent No. 9,981,116, which is a continuation application of U.S. Patent Application No. 15/674,046, filed August 10, 2017, now U.S. Patent No. 10,188,840, which is a continuation application of U.S. Patent Application No. 15/406,043, filed January 13, 2017, now U.S. Patent No. 9,731,103, each of which is hereby incorporated by reference in its entirety.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 were previously indicated as allowable in the 8/26/2020 Notice of Allowance. Please see that Notice of Allowance for a detailed statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783